Per Curiam.
This cause being reached in its regular order on the docket for final' adjudication, was referred by the . court to its commissioners for investigation, who report the same recommendinig dismissal.
Upon due consideration by the court we find that the notice of the entry o’f appeal in said cause taken on the 5th of October, 1898, has never been recorded in the Chancery Order Book of the Circuit Court, and there has been no sort of appearance in this court of any party appellee; this court, therefore, has not acquired jurisdiction of the parties appellee, and it is, therefore, hereby ordered that said cause be, and the same is hereby, dismissd at the cost of the appellant.